Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2016-272

                                       JANUARY TERM, 2017

Vera P. Mikhailova                                     }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Chittenden Unit,
   v.                                                  }    Family Division
                                                       }
                                                       }
Andrei V. Babyuk                                       }    DOCKET NO. 891-11-14 Cndm

                                                            Trial Judge: James R. Crucitti

                          In the above-entitled cause, the Clerk will enter:

        Husband appeals from the trial court’s order in this post-divorce proceeding. He argues
that the court improperly modified the final divorce order. We affirm.

        The parties divorced in October 2015 after a fifteen-year marriage. One of the main marital
assets was a $1,185,000 buyout package provided to husband for his interest in iSystems. At the
time of the divorce, the court found that there was approximately $550,000 remaining in the buyout
fund after payment of the parties’ credit card debt, federal and state taxes, and household expenses.
The parties also owed husband’s sister approximately $50,000. The final order also provided that:

                 [Husband] shall pay to [wife] $200,000, approximately one half of
                the proceeds remaining from the sale of his interest in iSystems, as
                calculated above with credit to [husband] of one half of the
                established debt to his sister. [Husband] is awarded the remainder
                of these proceeds. Payment shall be made within 30 days of the date
                of this order.

        In April 2016, husband moved to reduce his obligation to wife based on certain payments
he had made. He also asked the court to interpret the provision quoted above. Husband argued
that wife’s share of the debt to his sister—$25,000—must be deducted from wife’s award of
$200,000, and thus, he owed wife $175,000, not $200,000. Wife opposed the motion, asserting
that she was entitled to $200,000. Wife also moved to enforce the final divorce order.

        The court resolved this dispute in a June 2016 entry order. It recognized that the final
divorce order was poorly worded, but indicated that the court’s intent had been to award wife
$200,000 as stated. The court explained that it had noted in the final divorce order that the buyout
funds had been reduced by various expenses, and it had calculated that $200,000 was an
appropriate amount for wife given that husband was also made responsible for the marital debt to
his sister. The court therefore denied husband’s request to deduct $25,000 from the amount that
he owed to wife. This appeal followed.
        Husband argues that the court exceeded its jurisdiction in deciding his motion to clarify.
He maintains that the court could not clarify its decision absent a motion to alter and amend under
Vermont Rule of Civil Procedure 59, and that no such motion was filed. According to husband,
the final divorce order clearly provided that wife would receive $200,000 less wife’s share of the
marital debt, and he was entitled to rely on this determination.

         We reject husband’s arguments. As reflected above, it was husband who asked the court
to clarify the paragraph at issue and to adopt his position that he owed wife $175,000 rather than
$200,000 as stated in the final order. Although husband disagrees with the way in which the court
clarified its order, he cannot now argue that the court erred in responding to his request. See State
v. Longe, 170 Vt. 35, 39 n* (1999) (“The invited error doctrine, which applies in both civil and
criminal cases, is ‘a branch of the doctrine of waiver by which courts prevent a party from inducing
an erroneous ruling and later seeking to profit from the legal consequences of having the ruling set
aside.’ ” (citations omitted)). In any event, husband was not seeking to “alter or amend” the
judgment under Rule 59, nor did the court “alter or amend” its decision. Thus, Rule 59 does not
control here. Moreover, wife had filed a motion to enforce, and the court was properly responding
to this request as well. Finally, the language at issue is hardly clear, as husband posits. The trial
court acknowledged that the language was poorly worded, and it did not err in clarifying that its
intent had been for wife to receive $200,000 of the remaining buyout funds, as stated in the final
divorce order. As the court explained in its original decision and again in its entry order, the award
represents approximately half of the remaining buyout funds, taking into account wife’s share of
the debt to husband’s sister. We find no basis to disturb the court’s decision.

       Affirmed.

                                                 BY THE COURT:


                                                 _______________________________________
                                                 Paul L. Reiber, Chief Justice

                                                 _______________________________________
                                                 John A. Dooley, Associate Justice

                                                 _______________________________________
                                                 Marilyn S. Skoglund, Associate Justice




                                                  2